963 F.2d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jaime GIRALDO, Luis Fernando Giraldo, Defendants-Appellants.
Nos. 90-50415, 90-50420.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1991.*Decided May 19, 1992.

Before FARRIS, PREGERSON and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Jaime Giraldo and Luis Fernando Giraldo appeal their convictions for narcotics-related offenses.   Defendants argue that the district court improperly denied their joint motion to dismiss for the alleged violation of their respective constitutional and statutory rights to a speedy trial.   We have jurisdiction pursuant to 28 U.S.C. 1291.   We affirm.


3
Under the Speedy Trial Act, a defendant must be tried within seventy days from the date of indictment.  18 U.S.C. § 3161(c)(1).   However, delays attributable to defense counsel's requests for continuances and to the pendency of pre-trial motions are excluded from the seventy-day limit.  18 U.S.C. §§ 3161(h)(1)(F) and 3161(h)(8)(A);   Henderson v. United States, 476 U.S. 321 (1986).   The record shows that the delays Defendants allege to be non-excludable were caused primarily by defense counsel's numerous requests for continuances.   See Reporter's Transcripts of Status Conferences held on September 28 and November 30, 1987, August 15, 1988, February 28 and November 3, 1989, February 14, 1990 and April 17, 1990.   The remaining delay was due to then pending pre-trial motions.   See Docket Sheets, D.C. No. 86-566-RG.


4
In short, the overwhelming cause of the delay in this case was the Defendants themselves.   We therefore likewise conclude that the Defendants' Sixth Amendment and statutory rights to speedy trial were not violated.


5
The district court's judgment is AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3